DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/07/2022.
Applicant’s election without traverse of Invention I, claims 1-12, in the reply filed on 09/07/2022 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/569,261. Although the claims at issue are not identical, they are not patentably distinct from each other because copending claims 1-6 render obvious the claimed features of monitoring muscle response and muscle relaxation and comparing these characteristics against thresholds, and automatically applying a corresponding stimulation response based on the comparing, as described in instant claims 1, 3, and 10.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 4 recites the limitation "the NMBA notice" in line 6, with no preceding recitation of an NMBA notice.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the NMBA notice" in line 3, with no preceding recitation of an NMBA notice.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the patient-specific NMT information" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the NMBA notice" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the EEG information" in lines 2-4, with no previous recitation of an EEG information.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the EEG information" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected due to their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Huiku (US 2006/0004296 A1, hereinafter “Huiku”).
Regarding claim 1, Huiku shows a method comprising determining a sedative drug effect of one or more sedative drugs on the patient (para. 0006 describes drugs and their sedative effects) based on at least one of drug delivery information and measured nervous system information (Abstract; para. 0021, 0028-0029); comparing the sedative drug effect to a sedation criterion (para. 0029 – the patient’s subcortical responsiveness is the monitored effect, and it is compared to a fixed scale, para. 0031-0032 and 0035, as the sedation criterion); determining that the sedative drug effect fulfills the sedation criterion (para. 0034 – the sedative drug effect is first measured against the criterion, and when that is established, then a stimulus signal is delivered, para. 0033, Figs. 2-3; para. 0035 – evaluating the sedation level first, before delivering the stimulus for the purpose of adjusting the sedation level to the desired sedation level, Figs. 2-3); based on the determining step, automatically controlling a neuromuscular transmission (NMT) monitor to apply a series of stimulations to a nerve of a patient and measuring muscle responses thereto (para. 0070-0071 – nerve stimulation is applied to measure a response; para. 0063, 0072 – series of stimulations are applied; para. 0031 – delivering stimulation and measuring the response; para. 0058-0060, wherein a series of stimulations are applied and respective responses are obtained to calculate for the patient’s current sedative drug effect status); and obtaining an NMT baseline based on the measured muscle responses (para. 0031, 0033 – repeating stimulation and measuring the stimulation responses; para. 0059-0060, establishing a baseline from the series of measured responses; para. 0062, 0066 – the method allows measuring the sedative drug effect against different sedation criterion to define different levels of treatment for different effects).  
Regarding claim 2, Huiku shows generating a neuromuscular blocking agent (NMBA) notice on a user interface after obtaining the NMT baseline (para. 0044 – based on the measurements of claim 1 above, the method includes calculating and determining if NMBA needs to be administered; Fig. 4, displaying the calculation results, para. 0067, on monitor 44, para. 0069).  
Regarding claim 3, Huiku shows monitoring for moderate or deep sedative effects (para. 0043) in order to determine if adjustment is needed (para. 0044). Huiku shows that the measurements are obtained first (para. 0031, 0034, 0048, 0054) before the stimulus is applied and the stimulus response is analyzed (para. 0058-0060), with the stimulation meant to synchronize with biosignals to determine adjustment of the sedation levels (para. 0064, 0067). Huiku therefore shows wherein the sedation criterion is a first sedation criterion representing a moderate sedative state or deeper and wherein the step of automatically applying the series of stimulations is performed after determining that the sedative drug effect of the patient fulfills the first sedation criterion.  
Regarding claim 8, Huiku shows wherein the NMBA notice is an NMBA safe notice indicating that it is safe to deliver NMBA to the patient (para. 0044 – first determining if the sedation level should be adjusted before determining administration of NMBA; para. 0069 – providing notification of the determination to the patient to indicate drug delivery will occur).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 and 9 are rejected under 35 U.S.C. 103 as being obvious over Huiku, in view of Huiku (US 7,925,338 B2, hereinafter “Huiku ‘338”, cited in IDS).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claims 4-7, Huiku shows monitoring the sedative drug effect of the patient over time (para. 0071-0072 – stimulation and measurement over time). As discussed above, Huiku shows measuring the sedative state by comparing the measurement to sedative criterion, before responding with stimulation delivery and stimulation response measurements (for the purpose of adjusting the sedation drug administration and sedation level of the patient). Huiku lacks expressly showing that there are additional measurements against other sedation criterion to verify an equivalent or deeper sedative state than the previous sedation criterion, before generating the NMBA notice or series of stimulations.
Huiku ‘338 teaches a similar method comprising determining a patient’s sedative state from similar measurements for anesthetic effect (Figs. 8-9, patient determination unit 84; col. 16, lines 55-61; col. 5, lines 63-66 and col. 6, lines 14-22, wherein the measured value of a patient’s state of sedation is compared to target values of a state of sedation; col. 8, lines 45-61), and based on determining if the sedative drug effect fulfills the sedation criterion (determining if the measured value meets the target value(s), col. 5, line 59-col. 6, line 13; col. 8, lines 45-61), the patient’s sedation state is displayed as an NMBA notice (Fig. 8, patient state indicator unit 85, col. 16, lines 16-20; Fig. 10, monitor 103b, col. 17, lines 45-49), before automatically responding to control/adjust the sedative state (col. 6, lines 55-57; col. 8, lines 37-40). Huiku ‘388 similarly teaches administering or adjusting administration of NMBA based on the determined sedative state (col. 8, lines 26-31).  Huiku ‘388 teaches a further benefit of including an NMT measurement against an NMT index (col. 16, lines 55-66) as an additional way to determine the patient’s current sedative state to include neuromuscular response before performing a step of adjusting sedation levels (col. 16, line 66-col. 17, line 4). Huiku ‘388 further teaches measuring patient pain levels against thresholds to determine sedation levels and how deep the sedation effects are based on if they are offset or deviate from known criteria (col. 10, lines 6-29). Thus Huiku ‘388 teaches multiple comparisons of sedative state measurements against a plurality of thresholds to determine the sedative state of the patient and effectiveness and depth of sedative state, before acting to change the sedative state. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huiku in view of Huiku ‘388 to perform the multiple comparisons against a plurality of sedation criterion to verify the sedative state of the patient prior to generating the NMBA notice, to both measure the anesthetic level against criterion and also NMT measurement against NMT criterion, before generating any notification that the NMBA needs to be adjusted and before delivering stimulation to modulate the NMBA administration. The modification would improve determination of the patient-specific sedation level before adjusting the sedation level.

Regarding claim 9, Huiku shows measuring the sedative drug effect but lacks expressly showing that it is measured based on EEG information. Huiku ‘388 teaches that it is known to measure sedative drug effects based on calculations of an entropy value determined based on the EEG information (col. 8, lines 26-31) and bispectral index value based on the EEG information (col. 9, lines 1-20) in order to determine if NMBA should further be administered to control the patient’s sedative state. Since Huiku shows basing drug delivery on measurements of a patient’s sedative state, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huiku to perform additional measurements when determining sedative state before adjusting drug administration, such as including the calculations of an entropy value based on EEG information and bispectral index value based on the EEG information, which represent sedative state, as taught by Huiku ‘388.  

Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Huiku, in view of Spoof (US 2019/0357810 A1, hereinafter “Spoof”).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claim 10, Huiku shows wherein the NMT baseline includes physiological measurements of the patient, including motor response (para. 0031, Figs. 2-3) but lacks expressly showing that the NMT baseline includes at least one of a maximal stimulus current and a supramaximal stimulus current and a reference set of muscle response measurements. Spoof teaches that it is known in the art to measure neuromuscular response to determine sedative effect (para. 0019 – evaluating muscle response after administration of muscle relaxant, including measurement over time, para. 0010, 0027), by measuring EMG muscle response signals and determining optimum supramaximal current to provide to the patient based on the measurement and to gauge a baseline of neuromuscular blockade (para. 0031), and to determine depth of the sedative effect and current sedative status of the patient (para. 0034). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huiku to specifically measure muscle response as taught by Spoof, and determine optimum supramaximal current to provide to the patient based on the measurement for the purpose of calibrating the NMT baseline according to neuromuscular and motor response of the patient. Spoof teaches that measuring for neuromuscular response also provides the benefit of estimating recovery time from the sedative effects (para. 0004-0005), which would further be beneficial when determining the patient’s sedative status.

Claims 11-12 are rejected under 35 U.S.C. 103 as being obvious over Huiku, in view of Huiku ‘388, and in further view of Spoof.
Regarding claim 11, refer to the rejection of claims 4-7 and 9 above, wherein the combination of Huiku and Huiku ‘388 renders obvious determining the sedative drug effect based on a series of physiological measurements against respective thresholds and indexes, to gauge sedation status and adjusting drug administration. Huiku ‘388 further teaches that depending on the level of sedation, the sedative state may also be altered based on use of different drugs (col. 7, lines 62-67), which could even result in paralysis when the level of muscle relaxation is too deep (col. 8, lines 5-8), so it is important to monitor the drug effects, such as by the entropy values and bispectral index value calculations based on EEG, above, which allow periodic determination of the type and depth of sedation to be administered to the patient (col. 9, lines 22-31 and 45-62; col. 10, lines 29-42). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huiku to periodically gauge sedative drug effect on the patient and adjust for greater effect of sedation as taught by Huiku ‘388, and also modify in view of Spoof (as discussed in the rejection of claim 10 above) to apply nerve stimulation to measure muscle response over time in order to determine the depth of the sedation. The motivation for modification is to improve determination of the NMT measurement for if the sedation effect is appropriate, including monitoring for if the level of muscle relaxation is too deep and needs to be adjusted, so that either a different drug may be administered (as taught by Huiku ‘388) and to aid in recovery (as taught by Spoof).  
Regarding claim 12, the combination of Huiku, Huiku ‘388, and Spoof renders obvious the features of measuring for sedative state and recovery time. As taught by Spoof above, the combination renders obvious comparing the sedative drug effect to the NMT measurement includes comparing the sedative drug effect to a sedation recovery criterion and comparing the NMT measurement to an NMT recovery criterion (Spoof’s teaching to estimate recovery time). As taught by each of Huiku and Huiku ‘388 above, the method determines the sedative drug effect and the patient’s sedative status. Huiku ‘388 teaches that the process is patient-adaptive (col. 11, lines 32-41) and the type of drug and desired effect are adjusted based on the measurements (as discussed above). Therefore, since the combination performs each of determining recovery status based on comparison to recovery criteria, and adjusts drug administration based on sedation criteria, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to specifically include a recovery plan to include notification of a change of drug as performed by Huiku ‘388 based on the patient’s particular needs, such as notifying reversal/withdrawal of NMBA on the user interface, as part of estimating the recovery time to the sedative effects and adjusting drug delivery for the desired sedative effects. After the modification, the comparison steps would therefore comprise determining whether or not the sedation recovery criterion is fulfilled and performing the corresponding recommendation and notification of recovery plan.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792